DETAILED ACTION
This correspondence is in response to the communications received December 10, 2021.  Claims 1-8 are under consideration.  Claim 1 has been amended.  Claims 5-8 have been newly added.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


REASONS FOR ALLOWANCE
Claims 1-8 are allowed. 

The following is an Examiner's statement of reasons for allowance: The stacked wafer processing method as recited in the claims of the instant invention fail to be taught by the prior art cited of interest. 

Regarding claim 1, prior art discloses a stacked wafer processing method, but fails to disclose the specific characteristic recited in the claims of the instant invention.  The prior art does disclose the use of a polymer sheet during dicing / singulation processes, where the sheet is expanded after dicing to cleanly separate the chips. The instant Application discloses a potentially novel concept of wafer edge removal that is specific to the edge and is carried out 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eduardo A Rodela whose telephone number is (571)272-8797. The examiner can normally be reached M-F, 8:30-5:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara B Green can be reached on (571) 270-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 

/EDUARDO A RODELA/Primary Examiner, Art Unit 2893